Title: To James Madison from Henry Dearborn, 13 March 1813
From: Dearborn, Henry
To: Madison, James


Sir,Sackets Harbour March 13th. 1813
As the number of additional Majr. Genels. recently appointed will enable the Executive to select such as may be best qualified for the most important commands, I hope the power will be exercised freely, and in such maner as the public good may require, regarding no other concideration than that of the qualities of the respective officers, and be assured Sir that no one will more readily & chearfully comply with any such arrangement as may be deemed expedient, than myself. To be relieved from my present command by such an officer as may be concidered better qualified for the duties, of an active Campaign, would not be displeasing to me. A situation requiring less activity, would at my time of life be desirable. I have concidered it my duty to make the foregoing observations for the purpose of removing scruples of delicacy that might have existed in selecting officers for the several departments of command. I have no desire for any particular command. I have no wish but that of a vigorous & successful prosicution of the war by the best means & talents that can be brought into opperation.
I have been in daily expectation of a visit from Sir George Prevost, that he had intended an attack on this place I have no doubt, and had he made the attempt before I arrived here, or within two or thre[e] days after, the fate of our little Navy might have been uncertain, but I think he has waited too long. Col Pike has arrived with 500 men, which under existing circumstancies, is an important reinforcement. With every effort in my power, I have failed of obtaining such satisfactory information in regard to the movements & numbers of the Enemy as can be confided in, some troops have proceeded to Detroit a conciderable body have within a few days past been moving from Montreal to Kingston, but their numbers have been so variously stated by persons who ought to give correct information as to render it impossible to form any correct estimate, they are confidently stated to amount to 6,000, but by other information, are reduced to 1500, and I am inclined to concider the latter nearly correct. They pass on different roads which prevents any one person from observing them it is only the last body that has passed on two different roads. The enemy are in the habit of magnifying their force in such maner as to induce a very general belief that they are twice or thrice as numerous as they really are and great pains is taken to prevent detection. If the remainder of Pikes Brigade was here, at present, I should be disposed to try the strength of Sir G. at Kingston, but before they can arrive, the Ice will probably begin to give way. I think we may now calculate with great certainty, on having the command of this Lake, unless it should turn out that the late reinforcement from Montreal is much larger than I estimate it at. With the most respectfull concideration, I am Sir your Obedt. Humbl. Servt
H. Dearborn
P.S. Permit me Sir to congratulate you and my Country, on your re Election to the Presidency. May you, & our Dear Country, over which you preside, be under the peculiar care of the supreme director of all events.
H. Dearborn
